Citation Nr: 0207290	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  98-05 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether the full amount of a $150,000.00 settlement of a 
claim under the Federal Tort Claims Act (FTCA) should be 
offset against the Dependency and Indemnity Compensation 
(DIC) benefits payable to the appellant under 38 U.S.C. 
§ 1151.


REPRESENTATION

Appellant represented by:	Craig W. Holt, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to June 
1959.  He died in March 1993.  The appellant is the veteran's 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana to recoup the total amount of a $150,000.00 
settlement of a claim under the FTCA from the DIC benefits to 
which the appellant, is entitled.

This case was previously before the Board in January 1999, at 
which time an issue no longer in appellate status was decided 
and the issue shown above was remanded to the RO for 
additional development and re-adjudication.  The requested 
development was completed, and in a January 2002 supplemental 
statement of the case the RO confirmed the determination to 
recoup the entire $150,000.00 settlement from the appellant's 
benefits.  The RO then returned the case to the Board for 
further consideration of the appellant's appeal.


FINDINGS OF FACT

1.  The veteran died in March 1993.  The cause of his death 
was found to be related to the failure by VA to provide 
adequate medical care, for which the appellant is entitled to 
DIC benefits pursuant to 38 U.S.C.A. § 1151.

2.  In January 1996 the appellant entered into a settlement 
of a claim brought under the FTCA for the death of the 
veteran in the amount of $150,000.00.

3.  The appellant entered into the settlement in an 
individual capacity as the veteran's surviving spouse, and 
not as a personal representative of the veteran's estate.

4.  The appellant was later awarded DIC benefits under the 
provisions of 38 U.S.C. § 1151 due to the death of the 
veteran.


CONCLUSION OF LAW

The total settlement of $150,000.00 is subject to recoupment 
from the appellant's DIC benefits.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.800 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to preclude recoupment by VA of a portion 
of a $150, 000 FTCA settlement.  

In the interest of clarity, the facts of this case will 
initially be set forth.  The Board will then discuss the law 
and regulations pertaining to this case.  Finally, the Board 
will analyze the appellant's claim and render a decision.

  
Factual Background

The facts of the case are not in dispute, and will be 
summarized as follows.  The evidence indicates that the 
veteran died in March 1993 as the result of a sudden cardiac 
event due to atherosclerosis.  The appellant filed for 
bankruptcy in 1993, following the death of the veteran.

The appellant submitted a claim under the FTCA in which she 
contended that the veteran had sought treatment from a VA 
medical facility on the day prior to his death, but that he 
was sent home without treatment.  The appellant signed the 
claim form as an individual, and not as the representative of 
the veteran's estate.
In January 1996 the appellant and VA entered into a 
settlement agreement in which the appellant agreed to accept 
$150,000.00 in settlement of the suit.  In a January 1996 
letter, VA's Assistant General Counsel directed the General 
Accounting Office to pay the amount of $150,000.00 to the 
appellant in settlement of the claim.  In that letter, the 
Assistant General Counsel of VA stated that the check should 
be made payable to the payees stated on the accompanying 
voucher.  The voucher shows the payees to be the appellant 
and her attorney.  The voucher refers to the appellant as an 
individual, and does not indicate that she was serving as 
personal representative of the veteran's estate.  The 
appellant signed the voucher as an individual, and not as a 
personal representative of the veteran's estate.

A copy of a May 1996 agreement and stipulation reached in the 
resolution of the appellant's bankruptcy indicates that the 
trustee received an asset of the bankruptcy estate in the 
amount of $150,000.00 in settlement of the appellant/debtor's 
claim against VA, which the trustee was obligated to 
administer in accordance with bankruptcy law.  Of the amount 
received, $30,000.00 had been disbursed to the 
appellant/debtor's attorney for his approved compensation, 
$90,000.00 had been or was being disbursed to the 
appellant/debtor, and $30,000.00 was being retained to settle 
any outstanding claims of creditors and administrative costs.

Following receipt of notice of the settlement, the RO 
solicited a claim for DIC benefits from the appellant.  In 
her September 1996 application the appellant stated that she 
had reached settlement of a claim with VA in the amount of 
$150,000.00.  Development undertaken in the context of the 
DIC claim revealed that the veteran's death was at least 
partly due to VA's failure to provide adequate medical 
treatment, and in a December 1996 rating decision the RO 
awarded the appellant entitlement to DIC benefits pursuant to 
38 U.S.C. § 1151.  Although she was originally awarded an 
effective date of October 1, 1996 for entitlement to DIC 
benefits, the effective date was later revised to March 1, 
1993 based on the Board's January 6, 1999 decision.  In the 
notice informing her of the award of DIC benefits, the 
appellant was notified that any DIC benefits to which she was 
entitled would be withheld until the entire amount of the 
$150,000.00 settlement was recouped.  The appellant sought 
revision of that recoupment via the present appeal.

In a March 1997 notice of disagreement, the appellant's 
attorney stated that although the settlement was in the 
amount of $150,000.00, $30,000.00 had been withheld from that 
amount to pay her attorney's fees.  In addition, out of the 
remaining $120,000.00 the appellant was required to pay all 
the debts listed in her bankruptcy, in the total amount of 
$12,502.39, in that receipt of the settlement funds required 
re-opening of the bankruptcy.  Those debts included unpaid 
medical bills and living expenses accrued by the appellant.  
She was also required to pay the fee of the bankruptcy 
trustee in the amount of $1655. 07, and additional legal fees 
in the amount of $15,000.00.  With consideration of these 
deductions, he asserted that the appellant received only 
$90,842.54 from the settlement funds.  The appellant and her 
attorney thus contend that only $90,842.54 should be applied 
in determining the amount of DIC benefits to be recouped, and 
not the total settlement of $150,000.00.

The appellant and her attorney provided testimony and 
argument at a hearing before the undersigned Board member in 
July 1998.  The appellant's attorney stated that the claim 
under the FTCA was not originally included as an asset of the 
bankruptcy estate, but that the bankruptcy case was re-opened 
following receipt of the settlement to include it as an 
asset.  The settlement funds were then forwarded to the 
bankruptcy trustee to administer and all creditors were paid 
from the settlement funds.  The appellant's testimony 
pertained to her entitlement to an earlier effective date for 
the award of DIC benefits, and is not relevant to the issue 
currently before the Board.

As noted above, the Board remanded this issue to the RO for 
further development in January 1999.  Pursuant to the Board's 
remand, the RO obtained an opinion from VA District Counsel 
dated April 10, 2001.  In essence, VA District Counsel opined 
that under the pertinent law and regulations, specifically 
38 C.F.R. §§ 3.358 and 3.800, the entire amount of the FTCA 
settlement should be recouped via offset of the appellant's 
DIC payments.  In January 2002, the RO issued a Supplemental 
Statement of the case which confirmed and continued its 
previous decision to withhold the total amount of $150,000 
from DIC payments.  

Legal precedent

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
redefines the obligations of VA with respect to the duty to 
assist.  The law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See Duty to Assist, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

The VCAA is potentially applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based on the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001), mot. for 
recons. denied, 14 Vet. App. 327 (2001) (per curiam), mot. 
for review en banc denied, 15 Vet. App. 21 (2001) (per 
curiam) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).

The United States Court of Appeals for Veterans Claims (the 
Court) has held, however, that "enactment of the VCAA does 
not affect matters on appeal . . . when the question is 
limited to statutory interpretation."  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).  In the instant case, the facts 
pertaining to the $150,000.00 settlement are not at issue; 
the question to be resolved is whether the amount agreed to 
in the settlement, or the amount actually realized by the 
appellant, is to be used in determining the amount to be 
recouped from her DIC benefits.  The resolution of that 
question is a matter of statutory and regulatory 
interpretation, and no additional factual development would 
assist in resolving that issue.  Moreover, the appellant and 
her attorney have not contended that additional evidence 
pertinent to this matter exists.  

With respect to notice, the appellant had received ample 
notice in the form of various communication from the RO, most 
recently in a January 3, 2000 Supplemental Statement of the 
Case.  The Board's January 6, 1999 remand further served to 
inform the appellant of the pertinent law.  Further, it is 
clear from their presentation at the personal hearing in July 
1998 that the appellant and her attorney 
are fully conversant with the facts, law and regulations 
pertaining to this case, and they do not contend otherwise. 

The Board finds, therefore, that no reasonable possibility 
exists that any additional development would aid the 
appellant in substantiating her claim.  Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).

Relevant law and regulations

The relevant statute is as follows:

(a)  Compensation under this chapter (38 U.S.C. 
§§ 1101 et. seq.) and dependency and indemnity 
compensation under Chapter 13 of this title (38 
U.S.C. §§ 1301 et. seq.) shall be awarded for a 
qualifying additional disability or a qualifying 
death of a veteran in the same manner as if such 
additional disability or death were service 
connected. . . .

(b)  When an individual is on or after December 1, 
1962, awarded a judgment against the United States 
in a civil action brought pursuant to section 
1346(b) of title 28, or on or after December 1, 
1962, enters into a settlement or compromise under 
section 2672 or 2677 of title 28, by reason of a 
disability or death treated pursuant to this 
section as if it were service connected, then no 
benefits shall be paid to such individual for any 
month beginning after the date of such judgment, 
settlement, or compromise on account of such 
disability or death becomes final until the 
aggregate amount of benefits which would be paid 
but for this subsection equals the total amount 
included in such judgment, settlement, or 
compromise.

38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).

Virtually identical language was incorporated into the 
implementing regulation, 38 C.F.R. § 3.800(a)(2).  Where the 
statute refers to an "individual," the regulation refers to a 
"person."  The regulation also provides, however, that offset 
will not apply to any portion of such compensation payable 
for any period preceding the end of the month in which such 
judgment, settlement, or compromise becomes final.

The Board notes that 38 U.S.C.A. § 1151 was amended in 
September 1996 to redefine a "qualifying additional 
disability or a qualifying death of a veteran," as provided 
in 38 U.S.C.A. § 1151(a).  The changes to the statute, 
however, are effective only for claims filed on or after 
October 1, 1997.  Pub. L. No. 104-204, Title IV, § 422(b), 
110 Stat. 2929 (Sept. 26, 1996).  The appellant's claim for 
DIC benefits was filed prior to October 1, 1997.  In 
addition, the changes to 38 U.S.C.A. § 1151(b) in the 
amendment are technical and do not result in any substantive 
change in the law.  The Board finds, therefore, that the 
amendments to 38 U.S.C.A. § 1151 are not material to the 
appellant's appeal.

In August 1998 VA issued regulations at 38 C.F.R. §§ 3.361, 
3.362, and 3.363 to implement the changes brought about by 
the 1996 statute and to incorporate precedent opinions issued 
by VA's General Counsel.  See Additional Disability or Death 
Due to Hospital Care, Medical or Surgical Treatment, 
Examination, or Training and Rehabilitation Services, 63 Fed. 
Reg. 45,004 (Aug. 24, 1998).  Those regulations were, 
however, rescinded in January 1999 and have no bearing on the 
outcome of the appellant's appeal.  See Additional Disability 
or Death Due to Hospital Care, Medical or Surgical Treatment, 
Examination, or Training and Rehabilitation Services, 64 Fed. 
Reg. 1131 (Jan. 8, 1999).  The resolution of the issue on 
appeal will, therefore, be determined in accordance with the 
provisions of 38 U.S.C.A. § 1151(b) and 38 C.F.R. 
§ 3.800(a)(2).

Precedent Opinions of VA's General Counsel

VA's General Counsel has issued a number of precedent 
opinions on the issue of the amount of any settlement reached 
as the result of a claim under the FTCA to be offset by VA 
disability compensation or DIC benefits.  The overall theme 
in these opinions is that the recoupment provisions of 
38 U.S.C.A. § 1151(b) are intended to prevent the same 
individual from recovering twice for the same death; in other 
words, receiving damages under the FTCA and DIC benefits for 
the same death.

The General Counsel has held that the legal status under 
which a claimant recovers on a claim under the FTCA based on 
death is relevant in determining the amount to be offset from 
DIC benefits pursuant to 38 U.S.C.A. § 1151(b).  Under the 
terms of the FTCA, the law of the place where the negligent 
or wrongful act or omission occurred governs liability.  
28 U.S.C.A. § 1346(b).  A review of state laws disclosed that 
most states allow survivors to recover under a wrongful death 
statute in order to compensate the survivors for the injury 
done to them.  In contrast, state survival statutes allow the 
representative of the veteran's estate to prosecute the 
decedent's own cause of action for injuries done prior to 
death.  Amounts recovered under a survival statute are 
subject to claims from the deceased's creditors, whereas 
amounts recovered under a wrongful death statute are not.  
Damages recovered by a personal representative of the estate 
under a survival statute, even though the personal 
representative may be the veteran's surviving spouse, are not 
subject to recoupment under 38 U.S.C.A. § 1151(b).  The 
amount of damages actually recovered under a wrongful death 
statute, even if the damages are paid to a nominal party as 
trustee for the survivor, are subject to recoupment.  
VAOPGCPREC 79-90, citing W. P. Keeton, et. al., Prosser and 
Keeton on the Law of Torts, § 127 (W. P. Keeton 5th Ed. 
1984); and 22 Am. Jur. 2d, Death §§ 14, 184, and 198 (1965).

The Court interpreted 38 U.S.C.A. § 1151(b) in Neal v. 
Derwinski, 2 Vet. App. 296 (1992).  In that case the 
appellant, the veteran's surviving spouse, had brought a 
claim against VA under the FTCA for the wrongful death of the 
veteran.  She brought the claim, however, as personal 
representative of the veteran's estate, not in her individual 
capacity.  As personal representative of the estate she 
entered into a settlement in the amount of $199,500.00, but 
the evidence developed in the case revealed that only $19, 
937.63 had been awarded to the appellant for her personal 
injury.  The majority of the settlement (approximately 
49 percent) had been for the veteran's pain and suffering, 
and the remainder was for the injuries suffered by the 
veteran's eight children and burial expenses.  Because she 
was acting as personal representative of the deceased 
veteran's estate, and not in her individual capacity as the 
veteran's surviving spouse, only the amount of the settlement 
intended for her personal injury was subject to recoupment.  
The rest of the settlement went into the estate.  The Court 
found that the term "individual" in the statute means just 
that, and that the personal representative of the estate was 
acting on behalf of the estate and was not an "individual."

The General Counsel has also held that the recoupment 
provisions of 38 U.S.C.A. § 1151(b) apply to the total amount 
of an FTCA judgment, settlement, or compromise recovered by 
an individual, including the amount intended for economic 
(loss of earnings) and non-economic (pain and suffering) 
elements.  In reaching that conclusion the General Counsel 
determined that the plain meaning of the statute was clear, 
in that 38 U.S.C.A. § 1151(b) required recoupment of an 
amount equal to the total amount of the judgment, settlement, 
or compromise, regardless of the basis for determining the 
amount of recovery under the FTCA.  The General Counsel 
referenced the legislative history of Pub. L. No. 87-825, 76 
Stat. 948 (1962), the law adding the recoupment provision to 
the statute.  The reports of the Senate and House of 
Representative committees considering the law show that it 
was the intent of the law to offset against compensation 
benefits the amount of any recovery pursuant to a civil 
judgment, settlement, or compromise.  VAOPGCPREC 52-91 
(emphasis added), citing S. Rep. No. 2042, 87th Cong., 
2d Sess. 2, and H.R. Rep. No. 2123, 87th Cong., 2d Sess. 2 
(1962), reprinted in 1962 U.S. Code Cong. & Admin. News 3260; 
see also Morgan v. United States, 968 F.2d 200, 205-08 (2nd 
Cir. 1992) (the "total amount included in such judgment" 
means the total amount of FTCA damages).

In VAOPGCPREC 7-94 the General Counsel held that when an 
individual is awarded a judgment or enters into a settlement 
or compromise on a claim brought under the FTCA, any future 
compensation benefits based on the same injury must be offset 
by the entire amount of the judgment or settlement proceeds, 
including the amount of any attorney fees paid out of the 
proceeds.  In the case that gave rise to the opinion, the 
veteran asserted that recoupment should not apply to the 
attorney fees, because he had not received the attorney fees; 
they were paid directly to the attorney.  Unlike 38 U.S.C.A. 
§ 1318(d), which provides for the recoupment of the amount of 
any judgment received by a survivor against any compensation 
paid pursuant to that section of the statute, 38 U.S.C.A. 
§ 1151(b) provides for the recoupment of the total amount 
included in the judgment, settlement, or compromise, 
regardless of the amount actually received by the survivor.  
Section 1151(b) does not condition recoupment upon whether an 
individual has actually received or retained the entire 
amount of the settlement.  See Bryan v. West, 13 Vet. App. 
482, 488 (2000) (interpreting 38 U.S.C.A. § 1318(d)).

The General Counsel also found that in accordance with the 
"American rule," each party bears the cost of litigation.  
The veteran in that case was obligated to pay the attorney 
fees, and the payment of the fees from the proceeds of the 
settlement was in essence a payment from the veteran, not a 
separate award to the attorney.  Because a portion of the 
proceeds of the settlement was used to satisfy a contractual 
obligation by the veteran, the veteran had clearly enjoyed 
the benefit of the proceeds.

Discussion

The appellant and her attorney in essence contend that the 
amount withheld to pay attorney fees and other expenses out 
of the FTCA settlement is subject not subject to recoupment.  
The RO has held that the entire amount of the settlement, 
$150,000, is in fact subject to recoupment.

The initial matter that must be resolved in this case is 
whether the appellant entered into the settlement of the FTCA 
claim as an individual, or as personal representative of the 
deceased veteran's estate.  Her status as an individual, 
rather than a personal representative of the veteran's 
estate, is critical in determining the amount of the 
settlement proceeds that must be recouped from her DIC 
benefits.  See Gantt v. Principi, 16 Vet. App. 89 (2002).

The evidence shows that the appellant signed the FTCA claim 
form and the settlement voucher as an individual; she did not 
indicate that she was doing so on behalf of the veteran's 
estate.  None of the evidence of record reflects the 
appellant's status as a personal representative of the 
deceased veteran's estate; neither the appellant or her 
attorney has indicated that the veteran had an estate that 
was formally administered, or that if such an estate existed 
the appellant was acting on behalf of the estate.  The entire 
amount of the settlement proceeds was paid into the 
appellant's personal bankruptcy estate, not the testamentary 
estate of the deceased veteran.  The Board finds, therefore, 
that in entering into the settlement of the FTCA claim the 
appellant did so as an individual, and not as personal 
representative of the veteran's estate.  

Because the appellant entered into the settlement as an 
individual, and not as personal representative of the 
veteran's estate, all of the proceeds from the settlement are 
attributed to the appellant.  The documents related to the 
settlement indicate that the claim was brought as a wrongful 
death.  The amount of damages actually recovered for a 
wrongful death, even if the damages are paid to a nominal 
party as trustee for the survivor, including a bankruptcy 
trustee, are subject to recoupment.  See VAOPGCPREC 79-90.

Section 1151(b) requires the recoupment of an amount equal to 
the total amount of the settlement, regardless of the basis 
for determining the amount of recovery and regardless of how 
the proceeds are distributed following settlement.  
VAOPGCPREC 52-91.  Although $45,000.00 of the proceeds of the 
settlement were paid to the appellant's attorney by the 
bankruptcy trustee, that payment was made in satisfaction of 
a contractual obligation by the appellant.  The payments to 
creditors and the bankruptcy trustee were also made in 
satisfaction of legal obligations by the appellant.  The 
appellant did, therefore, receive the benefit of the funds, 
even though she did not actually receive all of the funds.  
See VAOPGCPREC 7-94.

In short, the law and regulations call for the recoupment of 
the entire amount of $150,000 under the circumstances here 
presented.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.800.

For the reasons shown above the Board has determined that the 
full amount of the $150,000.00 settlement of the FTCA claim 
should be offset against the DIC benefits payable to the 
appellant under 38 U.S.C.A. § 1151.  Because of the absence 
of legal merit or lack of entitlement under the law, the 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The amount of $150,000.00 should be recouped from the 
appellant's DIC benefits, and her appeal as to the amount to 
be recouped is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

